Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 1 of 17

UNITED STATES DISTRICT COURT CASE #:1:20-cv-02037
SOUTHERN DISTRICT OF NEW YORK

 

NANCY APONTE;
and

ANGELO GABRIEL ALVES MARQUES,
ANSWER
PLAINTIFF(S),
-against-

CLINTON STREET PIZZA, INC
d/b/a RIZZO'S FINE PIZZA;
FRANCESCO TAORMINA;
AMEDO ORLANDO; AND
ALEXANDER LYUDMIR
DEFENDANT(S)
X

 

Upon reading the Complaint filed by Plaintiff(s), |, ALEXANDER LYUDMIR,
(“Lyudmir”) Answer the Complaint to the best of my knowledge, recollection and ability,
under oath and under penalty of perjury. | affirm and attest that the Answer(s) provided
herein are truthful and accurate to the best of my recollection and memory, and hereby
undersign my name to this Answer at the end of this Answer as Acknowledged.

PARTIES
1. |, ALEXANDER LYUDMIR, (“Lyudmir’), am the named defendant in the
above caption.
2. | am proceeding as a Pro Se defendant, unrepresented by counsel.
3. | make this Answer of my own free will and without the benefit of counsel.
4. Clinton Street Pizza, Inc. (“Rizzo’s”) is a domestic New York State
corporation duly registered with the New York State Secretary of State.
5. | was a founding member of the business, but have been estranged from
the business since May 2019.

6. To the best of my knowledge and recollection, co-defendants Taormina and
Orlando are co-owners of Rizzo's.

7. To the best of my knowledge and recollection, plaintiff Aponte is a former

employee of Rizzo's.
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 2 of 17

8. To the best of my knowledge and recollection, plaintiff Marquez is a former
employee of Rizzo's.
9. | also state that the address listed for me by the plaintiffs is incorrect. The
address listed is that of the Rizzo’s.
10.My address for all purposes and Process of Service is:
Alexander Lyudmir
458 Neptune Ave. Apt#7D
Brooklyn, NY 11224

HISTORY AND BACKGROUND

11.Rizzo’s was established by myself and co-defendant, Francesco Taormina
on or about February, 2014 by filing the requisite incorporation forms with
the New York Secretary of State, co-defendant Amedo Orlando bought into
partnership as a majority owner on or about October, 2017.

12.My ownership interest was as a minority shareholder without control over
the Books & Records; bank account(s); or premises management decision
making.

13.| also worked as a Manager of the two different sides of the physical location
of Rizzo's (the pizza restaurant was physically separated from the bar area),
as needed,

14.Parts of my management duties were to directly manage employees while
they worked their shifts, work out shift schedule(s) to accommodate
employees, assist them with their pay if there was a discrepancy, and
ensure that the employees were able to speak with me in confidence. | was
a shift manager.

15.1 managed both plaintiffs, and was available to answer any questions from
them, and | was their direct manager during their shift(s).

16.| have not been associated with, or a manager of Rizzo’s since May 2019,
and since that date | have had not access to the book & records; bank
accounts: corporate documents; or any other function or operation of

Rizzo’s, and as such | do not have at my disposal any of the documents or

hm
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 3 of 17

things necessary to Answer questions or address the specific Complaint(s)
of the plaintiffs that are dependent on the books & records of the
corporation.

17.My partners and | have had a falling out that alienated me from the business
entirely in May 2019.

18.| contacted Rizzo's legal counsel, Mr. Castro, numerous times to seek a civil
business settlement so | could be removed from the ownership of Rizzo's,
even offering to surrender my interest. | was rebuffed, ignored and Mr.
Castro took the side of Mr. Taormina & Mr. Orlando.

19.| sought legal counsel that sought to mediate the dispute my co-owners had
with me, but again the discussion was futile.

20.1 contacted the New York Secretary of State several times and asked how |
could be removed from the company. | was told only my partners had to
agree, or get a Judicial Order releasing me from the business.

21.1 was in the process of initiating a lawsuit to extricate myself from Rizzo's
and the co-defendants when this lawsuit was served upon me.

22.| have not set foot in the business, nor had any management or ownership
involvement since being frozen-out of in May, 2019.

23.1 was not permitted to be involved in the regulatory side of the business that
was controlled by the co-defendants.

24.1 was strictly a shift manager to the business.

25.1 was cheated out of my ownership interest by the co-defendants.

26.| am not associated with the business or the co-defendants, we are not on
civil terms, nor have | been involved in any aspect of the business of Rizzo's

at any time. | was pushed aside right away.

ANSWER

27.As for plaintiffs’ paragraph (“pp.”) number 1-4: It is acknowledged and

agreed by me that plaintiffs’ bring this action under the Code as stated in

pp. 1-4.

ore)
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 4 of 17

28.

29,

30.

a

es

33.

As for plaintiffs’ paragraph (“pp.") number 5-6: | do not have the legal
training or experience to state with specificity as to the truth or accuracy of

the plaintiffs’ claim in these pp’s.
IMPROPER VENUE

As for plaintiffs’ paragraph (“pp.”) number 7: Plaintiff's claim that the Venue
for the Southern District Court is called for under 28 USC §1391(b) not valid
or is otherwise an improper venue selection because the plaintiffs’ claim is
that Queens, New York is the defendants’ residency, and within the
Southern District of New York. This is false. Queens, New York is in the
Eastern District of New York, and |, defendant Lyudmir, am a resident of
Kings County (Brooklyn), New York, NOT Queens New York, and both
Kings County and Queens County are located wholly within the Eastern
District of New York for purposes of a Federal action to be brought and

maintained.

28 USC §1391(b) states in relevant part: Venue in General: A civil action
may be brought in: (1) a judicial district in which any defendant resides, if
all defendants are residents of the State in which the district is located. As |
am a resident and domicile of Kings County, New York, and to the best of
my knowledge the other defendants are also outside the southern District

Court's jurisdiction, this action must be dismissed for improper venue.

The right and proper venue for this matter is the New York State Supreme
Court as none of the parties are NOT diverse under 28 U.S. Code § 1332:
Diversity of Citizenship.

|, as a defendant, am entitled and have the Right to the proper venue for

this matter to be heard and decided.

Therefore this action must be dismissed, without prejudice, and be refilled
in the proper venue to comport with the Federal Rules of Civil Procedure
CFRGP").
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 5 of 17

PROCEDURAL REQUIREMENTS

34.As for plaintiff's pp.8: | do not have any knowledge of the facts asserted in
this paragraph. However, it must be noted that only plaintiff Aponte has met
the procedural prerequisites for filing this action in Federal Court.

35.Plaintiff Marques has not, according to pp.8-9, filed any such complaint
before or to the Equal Employment Opportunities Commission (“EEOC’),
and therefore has not complied with the prerequisite requirements
necessary to bring this action.

36. Therefore, it is demanded that plaintiff Marques be stopped from
maintaining this action unless and until he has met the procedural
prerequisites and requirements necessary to bring and maintain this action
now before the Court.

37.As for plaintiffs’ pp.10-16: | acknowledge the facts stated in these
paragraphs as true and accurate to the best of my memory and recollection,
reserving my right to amend my answer upon more complete information

regarding specific times referred to in the plaintiffs’ Complaint.

MATERIAL FACTS

38.As for plaintiffs’ pp.17: | acknowledge the facts stated in this paragraph as
true and accurate to the best of my memory and recollection, reserving my
right to amend my answer upon more complete information regarding
specific times referred to in the plaintiffs’ Complaint.

39.As for plaintiffs’ pp.18: Plaintiff Aponte was never assigned to “attend the
bar” as she was not hired for such duties; did not hold a valid New York
State Liquor Authority Alcohol Training and Awareness Program (ATAP)
certificate; and was not qualified to be a server of alcoholic beverages.

40.As for plaintiffs’ pp.18: Plaintiff Aponte was hired as a Server, not a
Manager, and as a server she had absolutely no duties concerning work
“necessary to ensure the operation of the restaurant.”

41. There was never any obligation or responsibility assigned to plaintiff Aponte

5
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 6 of 17

to ensure any aspect of the operations of the restaurant, her only duties
pertained to her work assignment of serving patrons and cleaning up
thereafter, not as an operations person or manager.

42.As for plaintiffs’ pp.19: Plaintiff Aponte is not truthful. Her work ethic,
reliability and performance was substandard, and she was often corrected
in how she performed her Server duties; admonished for tardiness; and
disciplined for misbehavior while on duty. Plaintiff Aponte was terminated
from her position as a Server for Cause.

43.As for plaintiffs’ pp.20: | deny this claim in part with a qualification. Plaintiff
Aponte was not “scheduled” to work “at least” four shifts per week. The
schedule was created more than a week in advance and reasonable
accommodations were made for employees, including plaintiff Aponte, for
days off to tend to child care, health care of family members and personal
needs.

44, Plaintiff Aponte received the work schedule that was of her own choosing,
she often sought the more active times of the restaurant's operations
because it would generate more tip potential.

45.As for plaintiffs’ pp.21: | do not have in my possession the business records
to be able to accurately state if this paragraph is true and accurate in all
respects.

46.As for plaintiffs’ pp.22: Plaintiff Aponte never, to the best of my recollection
and memory, was ever required to work until 2:00 in the a.m. following a
shift.

47. The restaurant closed at midnight, and from every memory | can here and
now recall, plaintiff Aponte left shortly thereafter, and never remained on-
duty as an employee past this time. She did on many occasions stay in the
restaurant after her shift, but that was a personal decision, where she
cavorted, drank, ate and enjoyed the company of her colleagues.

48. As for plaintiffs’ pp.23: | do not have in my possession the business records
lo be able to accurately state if this paragraph is true and accurate in all

respects.

6
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 7 of 17

49.As for plaintiffs’ pp.24: To the best of my recollection and memory, this
statement is true, except at certain times Orlando was not present at Rizzo's
for whatever reason, and at these times plaintiff Aponte was supervised by
me, or the Manager on duty, whomever that was on a specific day.

50.As for plaintiffs’ pp.25: To the best of my recollection and memory, this
statement is false and untrue. | was present on numerous occasions when
plaintiff Aponte and defendant Orlando were in the restaurant, and | cannot
recall a single incident where sexual harassment occurred.

51.In addition, the claim of an “extremely” hostile work environment is nothing
| witnessed or was made aware of by plaintiff Aponte. On all occasions,
plaintiff Aponte was happy, jovial, friendly, joking and sharing personal
details of her life, and built bonds of friendship with the Managers, staff and
others. Never one (1) complaint.

52.Plaintiff Aponte never raised any issue of being harassed, annoyed or
subject to unprofessional or inappropriate behavior by managers, staff or
customers. As there are three (3) owner/managers, Aponte’s opportunity to
make a claim of harassment or pestering of any sort by any person, was
available to her, had such an allegation come to my attention, it would have
been addressed with speed, but not a single word was stated to me on any
occasion about harassment, sexual or otherwise, was ever brought to me
by Aponte or anyone else, either on her behalf or in consideration of her.

53.As for plaintiffs’ pp.26: To the best of my recollection and memory, this
statement is false and untrue. | was present at the Christmas Parties over
the years, and unless plaintiff Aponte has a specific date and location of this
alleged statement occurring, it is impossible to understand or address the
allegation other than, as | state herein, | do not recall it occurring.

54.As for plaintiffs’ pp.27-28: To the best of my recollection and memory, this
statement is false and untrue. | was present at the restaurant over the years,
and unless plaintiff Aponte has a specific date and location of this alleged
statement occurring, it is impossible to understand or address the allegation

other than, as | slale herein, | do not recall it occurring.
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 8 of 17

55.As for plaintiffs’ pp.29: This is a rank hearsay statement of an unnamed
person(s) that by the allegation, plaintiff Aponte did not personally hear,
witness or experience. Therefore it must be stricken as an unsworn
statement by an anonymous person(s) and on a date(s), time(s) and context
unknown to the plaintiff. Plaintiff Aponte cannot bring an allegation of sexual
harassment for a matter she did not experience, and supposedly heard from
an unnamed person(s).

56. The allegation in plaintiff's pp.29 does not meet the legal requirements for
a sworn Complaint, and therefore must be stricken.

57.|In addition, plaintiff's pp.29 implies that she can divine the operation of
another mind by her statement “implying a sexual motive.” Meaning that if
the statement was in-fact made at some point in time, still unknown to the
plaintiff, defendants and the Court, that plaintiff Aponte was able to read
defendant Orlando’s mind and understand the “true” context and meaning
of the statement attributed to defendant. This is not sufficient for the
makings of a Federal complaint, and MUST, as a matter of law, be stricken.

58. As for plaintiffs’ pp.30: | do not have any information to state if this allegation
is true or not. | was present during many occasions, and | never heard or
heard of this statement being made.

59. As for plaintiffs’ pp.31: | was present for the deliveries on many occasions.
There was no set day for any specific delivery. We ordered wine and other
supplies on an “as needed” basis, and these deliveries came according to
a delivery schedule that was negotiated at that time of ordering. In addition,
plaintiff Aponte did not have any duties at the Bar, as stated above herein.

60. As for plaintiffs’ pp.32: | have been known by the nom de plume of “Bugsy”
for many years, and acknowledge the truth of this statement.

61.As for plaintiffs’ pp.33: The statement that | was “very disrespectful’ to
“others” is not a cause of action to be brought by persons who were not
subject to the allegation. Plaintiff Marques does not state that | was ‘very
disrespectful” to him, but to others. Therefore, it is not a cause of action that

plaintiff Marques can bring since it is alleged behavior lowards others and
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 9 of 17

not him.

62. Plaintiff Marques states in pp.33 that | would send “threatening messages
directly to plaintiff Marques's phone.” This is not true. | have in my
possession each and every text message | sent to plaintiff Marques, and
not a single one threatens him in a physical, unlawful or in any way
whatsoever.

63.Plaintiff Marques does not state in pp.33 that he was subjected to “very
disrespectful” treatment, but rather muddles and conflates his unsupported
claim about other being disrespected in person, and then states he received
[text] messages to his phone. This means, by definition, that he was not
present and subject to any such “very disrespectful’ treatment. Plaintiff
Marques cannot, by law, take another person’s supposed treatment and
make it his own, nor can he carry the legal case for another. As plaintiff
Marques, by his own statement in the Complaint, was not personally
subjected to this “very disrespectful” treatment, whatever that means, he
has no claim for such treatment before the Court and as such this allegation
must be stricken.

64.Plaintiff Marques states in pp.34: “Defendant Lyudmir’s would verbally
abuse the staff and always (emphasis added) curse at them, belittle them.”
Again, plaintiff Marques is describing what he claims as an offence to others
and not himself. He does not state that he was cursed at, verbally abused
or belittled. He states it was directed towards “them” not himself. In addition,
plaintiff Marques does not give any times, dates or other identifying
reference points for these allegations.

65.Based on the statements of plaintiff Marques, this Court cannot entertain
his complaint of verbal abuse, et al. because is another's claim, not his. As
such, the claim in pp.34 MUST, as a matter of law, be stricken.

66. As for plaintiffs’ pp.35: This claim is denied in its entirety. The claim seeks
to besmirch me and attribute to me an unlawful act not complained of to law
enforcement. | demand this paragraph be stricken as false and libelous.

67.As for plaintiffs’ pp.36: | do nol have in my possession the business records

9
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 10 of 17

to be able to accurately state if this paragraph is true and accurate.

68.As for plaintiffs’ pp.37: | do not have any information to attest if this
statement is true or false.

69. As for plaintiffs’ pp.38: | do not have in my possession the business records
to be able to accurately state if this paragraph is true and accurate.

70.As for plaintiffs’ pp.39: | do not have in my possession the business records
to be able to accurately state if this paragraph is true and accurate.

71.As for plaintiffs’ pp.40: | do not have in my possession the business records
to be able to accurately state if this paragraph is true and accurate.

72.As for plaintiffs’ pp.41: Plaintiff Marques is not truthful. His work ethic,
reliability and performance was substandard, and he was often corrected in
how he performed his duties; admonished for tardiness; and disciplined for
misbehavior while on duty. Plaintiff Marques was terminated from his
position for Cause.

73.As for plaintiffs’ pp.42-43: | do not have in my possession the business
records to be able to accurately state if this paragraph is true and accurate.

74.As for plaintiffs’ pp.44: This is not true. Plaintiff Marques was a cashier and
had no other duties. He certainly was never a manager, nor was he
assigned “managerial” duties.

75.As for plaintiffs’ pp.45-54: | do not have any knowledge of this, but in my
presence defendant Taormina was always respectful, friendly and
professional with plaintiff Marques. | am not aware of the claims made in
this pp.

76.As for plaintiffs’ pp.55-60: | do not have in my possession the business
records to be able to accurately state if this paragraph is true and accurate.

77.As for plaintiffs’ pp.61: | do not have in my possession any information to be
able to accurately state if this paragraph is true and accurate.

78.As for plaintiffs’ pp.62-68: | do not have in my possession any information
to be able to accurately state if this paragraph is true and accurate.

79.As for plaintiffs’ pp.69-71: Plaintiffs claim they are a “Class” and should

receive the benefits of Class status, as they have not applied for Class

10
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 11 of 17

status, nor qualify under the FRCP, which states in relevant part:
> For parties to be joined as a Class, they must have similar the court
finds that the questions of law or fact common to class members
predominate over any questions affecting only individual members,
and that a class action is superior to other available methods for fairly
and efficiently adjudicating the controversy. The matters pertinent to
these findings include:
(A) the class members’ interests in individually controlling the
prosecution or defense of separate actions;
(B) the extent and nature of any litigation concerning the
controversy already begun by or against class members;
(C) the desirability or undesirability of concentrating the
litigation of the claims in the particular forum;
It is clear from the pleadings that the plaintiff's have different claims and
seek different remedy for their individual cases. Therefore, Under the FRCP
they cannot call themselves a Class before the Court without the blessing
of the Court. | respectfully request that the plaintiffs self-designation of
being a Class under the law be stricken, and counsel for plaintiff's answer
for this frivolous, incorrect and absurd claim of his clients having Class
status for the purposes of the benefits of Class status.

80. As for plaintiff's pp.72-76: These are issues of fact to be determined at trial.
There is no evidence of improper wage or inaccurate wage paid, and unless
and until it is established with more than a mere allegation by disgruntled
former employees, | deny the allegation.

81.As for plaintiff's pp.77: | am not an attorney, but | believe if damages are
awarded, after trial, the “actual” and “statutory” are the same thing, so | am
confused by plaintiff's counsel's use of redundant claims, and the demand
for “liquidated” damages is redundant and frivolous claim that Is unavailable
to the plaintiff's as a matter of law.

PLAINTIFFS’ CLAIM DOES NOT MEET FEDERAL REQUIREMENTS

82. Finally, to maintain a matter, case or controversy in Federal Court requires

1]
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 12 of 17

a minimum of $75,000.00 to be in dispute.

83. Plaintiff's have not made a specific claim of money or certified that the claim
or controversy is in excess of $75,000.00.

84.If we take the plaintiff as true and accurate of their claim, they are hard
pressed to a claim in excess of $75,000.00 because they are claiming less
than a $5.00 per hour dispute for lost hourly wages, times 36 hours, times
less than 105 weeks which equals $18,900.00 per plaintiff, or $37,800.00 in
total. This means plaintiffs are then claiming to have lost more than
$37,000.00 in tips, on top of the tips they collected, this is not believable by
any stretch of the imagination.

85. Rizzo's failed as a business because of lack of patrons. There certainly was
not tens of thousands of dollars of tips being left.

86. Therefore, plaintiffs Complaint must be dismissed as not meeting the
$75,000.00 threshold required to gain entry to the Federal Courts.

87.As for plaintiff's pp.78-81: | do not have the knowledge or experience to
state if the statements made in these paragraphs are true or not.

88.As for plaintiff's pp.82-85: | do not have the knowledge or experience to
state if the statements made in these paragraphs are true or not.

89. As for plaintiff's pp.86: | deny in all respects this claim, plaintiff Aponte was
hired and employed until terminated for Cause.

90. As for plaintiff's pp.87: Plaintiff was terminated for Cause, and there was no
“unlawful employment practices” engaged in by me, or made known to me.
| terminated plaintiff Aponte’s employment because she was caught
stealing, a fact proven by video camera catching her in the act.

91.As for plaintiff's pp.88-89: | do not have the knowledge or experience to
state if the statements made in these paragraphs are true or not.

92. As for plaintiff's pp.90: | never discriminated against any employee, certainly

not the plaintiffs.

COMPLAINT IS NOT IN CONFORMITY WITH FRCP RULE 11

93. The Complaint as presented to the Court and served upon the defendants

1?
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 13 of 17

is insufficient to be maintained in that is does not comport with the
requirements as set forth in the FRCP Rule 11, which states in relevant part:
>» Rule 11. Signing Pleadings, Motions, and Other Papers;
Representations to the Court; Sanctions. (a) SIGNATURE. Every
pleading, written motion, and other paper must be signed by at least
one attorney of record in the attorney's name—or by a party
personally if the party is unrepresented. The paper must state the
signer's address, e-mail address, and telephone number. Unless a
rule or statute specifically states otherwise, a pleading need not be
verified or accompanied by an affidavit. The court must strike an
unsigned paper unless the omission is promptly corrected after being

called to the attorney's or party's attention.
The pleadings as submitted do not contain the email address of the attorney
or law firm, and there is no rule for this omission, and therefore the pleadings
fail to meet the strict requirements as set forth in the FRCP, and as such

must be dismissed, without prejudice.

94. The plaintiff(s) is the “Master of the Pleading’, and as such [s]he MUST
ensure the pleading conform, in all ways and respects, to the requirements

in the FRCP, or face dismissal.

SUMMONS AND COMPLAINT DIFFER AND ARE DEFECTIVE

95. Plaintiffs’ Summons states the location of the defendants is:
17 Clinton Street
New York, NY 10002
For all four (4) defendants. However, the Complaint than states in pp.7 that
"Venue is proper in this district [Southern District of New York] based on Defendants’
residency within Queens County, State of New York, Within the Southern District of New
York, 28 U.S.C, §1391(b).”
This statement by plaintiffs is defective in several respects: 1) The Summons

states defendants’ residency is 1/ Clinton Street, New York, NY 10002, then in the

13
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 14 of 17

Complaint the plaintiffs state that the defendants residency is Queens County, New York.
Both this statements cannot be true, they are not true, they are inconsistent with one
another and this inconsistency, and a fundamental and fatal flaw to the plaintiffs’
Summons & Complaint, and therefore the Summons & Complaint MUST, as a matter of
black letter law, be dismissed; 2) The Summons & Complaint state the proper Venue for
this action is the Southern District of New York, but then states the Southern District of
New York is located wholly within the county of Queens, New York. This is flat out wrong,
and a deception upon the Court, and therefore this Summons & Complaint must be

dismissed.

WHEREFORE, As | ama Pro Se litigant, and not a trained lawyer, | humbly submit
this Answer to the plaintiffs’ Complaint. | sincerely apologize if | am not presenting my
answer in the way an attorney would, | am not able to afford counsel for this matter. |
believe | properly answered the plaintiffs’ Complaint, and | believe | have raised significant
and important issues, such as improper Venue; failure to meet statuary requirements,
failure to have a case or controversy in excess of $75,000.00; and failure to comply with
FRCP Rule 11, and | seek the dismissal of the plaintiffs’ Complaint.

DATE: AUGUST 18, 2020
Brooklyn, NY

Meyety Loe

Alexander Lyudmir
Defendant

458 Neptune Ave Apt# 7D
Brooklyn, NY 11224

Tel: 917-324-7800

Email: Bugsny@gmail.com
TO:

Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 15 of 17

The Rose Law Group, PLLC

Attorneys for the plaintiffs:

Nancy Aponte and Angelo Gabriel Alves Marques
31-09 Newtown Ave, suite 309

Astoria, NY 11102

Defendant:

Clinton Street Pizza Inc.
17 Clinton Street

New York, NY 10002

Defendant:

Francesco Taormina

c/o Clinton Street Pizza, Inc
17 Clinton Street

New York, NY 10002

Defendant:

Amedo Orlando

c/o Clinton Street Pizza, Inc
17 Clinton Street

New York, NY 10002
Case 1:20-cv-02037-LTS-BCM Document 15 Filed 08/25/20 Page 16 of 17

 

 

UNITED STATES DISTRICT COURT CASE#:
SOUTHERN DISTRICT OF NEW YORK
Xx 1:20-cv-02037
NANCY APONTE;
and
ANGELO GABRIEL ALVES MARQUES,
PALAINTIFF(S),
-against-
CLINTON STREET PIZZA, INC AFFIRMATION OF
d/b/a RIZZO'S FINE PIZZA; SERVICE
FRANCESCO TAORMINA;
AMEDO ORLANDO; AND
ALEXANDER LYUDMIR
DEFENDANT(S)
x
State of New York )
) ss.

County of Kings)
ALEXANDER LYUDMIR, affirms the following under the penalty of perjury:

1. That deponent is the defendant in the above captioned matter; over 18 years of
age; and a pro se litigant and party to the proceeding.

2 That on August fae 2020, deponent served a copy of the within Answer to the
Complaint, and all supporting papers on:

Plaintiff's Attorney:

The Rose Law Group, PLLC

Attorneys for the plaintiffs:

Nancy Aponte and Angelo Gabriel Alves Marques
31-09 Newtown Ave, suite 309

Astoria, NY 11102

Defendant: Defendant:

Clinton Street Pizza Inc. Francesco Taormina
17 Clinton Street 17 Clinton Street
New York, NY 10002 New York, NY 10002
Defendant:

Amedeo Orlando
17 Clinton Street
New York, NY 10002

The address designated by said defendant for the purpose of receiving such Notices and Service of
Process; The mailing was effectuated by depositing a true copy of same enclosed ANSWER, and all
supporting papers in a postage paid, addressed wrapper and all correct postage and deposited the
same in to the custody of the United States Postal Service to be delivered First Class, to the address
cited above, as service upon the defendant.

bern P—~

Alexandar Lyudmir, Defendant
458 Neptune Ave Apt#7D
Brooklyn, NY 11224

Tel: 917-324-7800

EMAIL: Bugsny@gmail.com

 
Case 1:20-cv-02037-LTS-BCM Document 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NANCY APONTE;
and

ANGELO GABRIEL ALVES MARQUES,

PLAINTIFF(S),
-against-

CLINTON STREET PIZZA, INC
d/b/a RIZZO'S FINE PIZZA;
FRANCESCO TAORMINA;
AMEDO ORLANDO; AND
ALEXANDER LYUDMIR
DEFENDANT(S)

Filed 08/25/20 Page 17 of 17

CASE #:1:20-cv-02037

ANSWER

ALEXANDER LYUDMIR
PRO SE DEFENDANT
458 Neptune Ave. Apt #7D

Brooklyn, NY 11224

917-324-7800

To: PLAINTIFF'S ATTORNEY
Atorneys for the plaintiffs:
Nancy Aponte and
Angelo Gabriel Alves Marques
The Rose Law Group, PLLC
31-09 Newtown Ave, Suite 309
Astoria, NY 11102

Francesco Taormina
17 Clinton Street
New York, NY 10002

Defendant:
Clinton Street Pizza Inc.

17 Clinton Street
New York, NY 10002

Amedeo Orlando
17 Clinton Street
New York, NY 10002

Service of a copy of the
Within is hereby admitted.

 

Dated: , 2020
Attorney for:
PLEASE TAKE NOTICE:
NOTICE OF ENTRY that the within is a (certified) true copy of a

Duly entered in the
office of the clerk
of the within named court on , 2020

NOTICE OF SETTLEMENT

That an order —_ of which the within is a true copy will be presented for settlement to the HON.

one of the judges of the within named Court, at
Dated:
Yours, etc.

on 2020 at

ALEXANDER LYUDMIR

—

OL A.
